DETAILED ACTION
This Office action is regarding Applicant's claims filed 22 October 2020 to a prior Office action.  Claims 1-3 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-3 are allowed, as presented on 22 October 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 2 and 3, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 2 and 3 of:
“a retrieval request translation circuit that analyzes the retrieval request and generates a retrieval instruction for retrieval from the two or more databases; 
a retrieval instruction execution circuit that executes the retrieval instruction generated by the retrieval request translation circuit on any one or more of the two or more databases to acquire two or more retrieved data; and 
a data integration processing circuit that integrates and processes the two or more retrieved data acquired by the retrieval instruction execution circuit to prepare a retrieval result responding to a data retrieval request, 
wherein the data integration processing circuit includes 
a reference scheme of acquiring reference data from one database according to a reference condition predefined for each of records of intermediate data acquired from another database, and complimenting an item missing from the intermediate data with an item from the reference data, 
wherein the reference scheme includes 
a sequential merge scheme of acquiring data to be retrieved from a reference source and data to be retrieved from a referenced database, rearranging the acquired data in an order of condition values of reference conditions, and thereafter, while sequentially reading reference source records and referenced database records one by one, comparing the condition values of the reference conditions, and integrate records where the reference conditions are satisfied”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/6/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161